NO. 07-01-0211-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  DECEMBER 20, 2001

                         ______________________________


                      TRUESHELL DENISE GREY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

                  NO. 1830; HONORABLE JACK D. YOUNG, JUDGE

                         _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


      In two issues, appellant Trueshell Denise Grey challenges an order removing the

community supervision granted her after her conviction by a jury of the offense of criminal

negligence causing injury to a child. Her sentence was assessed by the trial court at

confinement in a state jail facility for two years. However, the imposition of the sentence

was suspended and appellant placed under community supervision for a period of two
years “only after serving thirty (30) days in the Bailey County Jail and/or a State Jail

Facility.” In addition to that sentence, she was ordered to pay a $1,000 fine. For reasons

we later state, we must dismiss this appeal because we lack jurisdiction to consider it.


       Appellant originally attempted to appeal her conviction, but her direct appeal was

dismissed by this court because no timely notice of appeal was filed and we lacked

jurisdiction to consider it. A mandate carrying forward that dismissal was issued on

February 1, 1998. The State filed a motion to revoke probation on April 12, 2000. After

a hearing on that motion, on September 6, 2000, the trial court entered its order in which

it found that appellant had been confined in a state jail facility from November 9, 1999, until

December 8, 1999, which fulfilled the 30-day jail requirement and, therefore, her two-year

term of community supervision began on December 8, 1999. Noting that the motion to

revoke probation incorrectly alleged that appellant’s community supervision period began

on May 1, 1997, and expired on April 30, 1999, the court also dismissed the motion to

revoke probation. Appellant did not timely attempt to appeal the trial court’s holding as to

the probation period.


       On November 21, 2000, the State filed another motion to revoke probation, which

was amended on March 6, 2001. At the April 11, 2001 hearing on the amended motion,

the trial court continued appellant under community supervision, but extended the

probation period to April 11, 2003, and modified the supervisory requirements to provide




                                              2
that appellant serve a term of 23 months in a community corrections facility. That is the

order giving rise to this appeal.


       In her issues, appellant argues 1) the trial court erred in its finding in its September

6, 2000 judgment, that appellant’s community supervision term commenced December 8,

1999, to terminate December 8, 2001, and 2) the requirement that appellant serve 30 days

in the Bailey County Jail was an unauthorized sentence.


       The basis of appellant’s argument under her first issue is that her community

supervision period began on February 1, 1998, the date of the issuance of our mandate

dismissing her first attempt to appeal. Figuring that date as the beginning of her

probationary period, she reasons her period of community supervision expired on January

31, 2000, which was prior to the State’s first motion to revoke filed on April 12, 2000. That

being so, she concludes, the trial court had no jurisdiction to modify her community

supervision.


       In response, the State argues that appellant failed to timely perfect her appeal here

because she is actually complaining of the trial court’s holding on September 6, 2000, as

to the period of community supervision. However, it points out, she did not file a notice of

appeal within 30 days from the issuance of that order. In that connection, a notice of

appeal must be filed within 30 days after the date sentence is imposed or suspended in

open court, or after the trial court enters an appealable order. Tex. R. App. P. 26.2(a)(1).

In this instance, appellant’s notice of appeal was not filed until May 10, 2001, which, of


                                              3
course, is well in excess of 30 days after September 6, 2000. A timely notice of appeal is

necessary to invoke the jurisdiction of the appellate court. Slaton v. State, 981 S.W.2d
208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).

The State is correct in that appellant did not timely perfect her appeal, and we have no

jurisdiction to consider her complaint.


       Moreover, even if appellant had timely appealed the court’s ruling, there is no merit

in her complaint. She relies on Easton v. Rains, 866 S.W.2d 656 (Tex.App.--Houston [1st

Dist.] 1993, no writ), for the proposition that the terms of probation are effective at the time

of the issuance of the appellate court’s mandate. Id. at 659. We do not disagree with that

proposition. However, in this instance, the trial court’s judgment specifically provided that

appellant’s community supervision would continue two years after she had served the 30

days in a state jail facility. That portion of the judgment is as follows:


       IT IS THEREFORE CONSIDERED AND ADJUDGED by the Court that the
       Defendant is guilty of the offense of the lesser included State Jail Felony of
       Injury to a Child as included within the charge of the indictment and as found
       by the jury, and that she be punished as has been determined by the Court,
       that is, by confinement in a Texas Jail Facility for two (2) years, but that said
       sentence be suspended and the Defendant be placed on community
       supervision for two (2) years, but only after serving thirty (30) days in the
       Bailey County Jail.

                                           *   *    *

       The Defendant, after thirty (30) days confinement in the Bailey County Jail,
       is placed on community supervision for a term of two (2) years, unless
       revoked, modified, or terminated by the Court.




                                               4
Thus, once our mandate was issued, appellant still had to serve 30 days in jail and then

remain on community supervision for two years. Therefore, her community supervision

period had not expired at the time the State filed its motion to revoke.


       In her second issue, appellant claims the court’s order requiring her to serve 30

days in jail was not authorized. In doing so, she argues that the statutory range of

punishment for the conviction of a state jail felony is by confinement in a state jail for any

term of not more than two years or less than 180 days. See Tex. Pen. Code Ann. §

12.35(a) (Vernon 1994). Thus, she posits, the trial court had no authority to order her to

serve 30 days in the Bailey County Jail in addition to the two years confinement in a state

jail facility. Therefore, she concludes, the sentence is void, because it exceeds the

statutory authorization. In mounting her challenge, she argues that because of the

unauthorized sentence, the original judgment was void, which would invalidate the order

revoking the probation granted her in the original judgment.


        In the recent case of Nix v. State, No. 793-00, slip op. at 5-7, 2001 WL 717453

(Tex.Crim.App. 2001), the court noted the existing rule that in cases that involved an

appeal from a revocation of “regular probation,” an exception existed to the general rule

that defects in the original judgment not timely raised in a direct appeal from that judgment

could not be raised in that appeal. That exception exists in cases in which the error

asserted would render the original judgment void. Id. The court explicated that a criminal

judgment was void when: 1) the document purporting to be a charging instrument (i.e.,



                                              5
indictment, information, or complaint) does not satisfy the constitutional requisites of a

charging instrument), thus, the trial court has no jurisdiction over the defendant; 2) the trial

court lacks subject matter jurisdiction over the offense charged, such as when a

misdemeanor involving official misconduct is tried in a county court at law; 3) the record

reflects there is no evidence to support the conviction; or 4) an indigent defendant is

required to face criminal trial proceedings without appointed counsel, when such has not

been waived in violation of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d
799 (1963). Id. at p. 6 n.13-15. After listing these examples, the court commented that

while it hesitated to call this list an exclusive one, “it is very nearly so.”


       This particular complaint arises from the trial court’s original order placing appellant

under community supervision. In order to timely perfect a regular appeal from that

judgment, she must have given notice of appeal within 30 days from May 1, 1997, the date

of imposition of her sentence. Tex. R. App. P. 26.2(1). She did not do so. That being true,

unless her sentence was void, we are without jurisdiction in this attempt to consider

appellant’s second challenge.


       In Coleman v. State, 955 S.W.2d 360 (Tex.App.--Amarillo 1997, no pet.), we were

presented with an analogous question. In that case, the appellant also argued that his

assessed sentence was void because it exceeded the allowable maximum. In that

connection, we opined “an interpretation of the law applicable to punishment, even if

erroneous, does not impact the court’s jurisdiction to the extent it becomes a jurisdictional



                                                6
issue . . . .” Id. at 362-63. We continue to adhere to that reasoning. Parenthetically, as

we did in Coleman, we note that the failure to properly perfect the appeal does not

foreclose appellant’s right to post-conviction relief if, indeed, the sentence assessed was

not authorized under the statute.


       Because we have no jurisdiction in this direct appeal to consider appellant’s

complaints, we must, and do hereby, dismiss this appeal for want of jurisdiction.




                                                 John T. Boyd
                                                  Chief Justice

Do not publish.




                                            7